Citation Nr: 0817952	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and April 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The veteran died as an inpatient at Oak Hill Hospital in 
Brooksville, Florida on April [redacted], 2003.  His death 
certificate lists his cause of death as cardiac arrest due to 
congestive heart failure due to cardiomyopathy due to 
coronary artery disease.  The veteran was service connected 
for hearing loss, rated as 20 percent disabling, and for 
tinnitus, rated as 10 percent disabling, prior to his death.  
His combined rating was 30 percent.

Service medical records show a faint systolic murmur and 
contain an impression of rheumatic fever in June 1943.  A 
December 1986 private medical record from Stephen Hiro, M.D. 
shows that the veteran had coronary artery disease and had 
had bypass grafting.  Mitral and aortic insufficiency are 
shown in a February 1998 private medical record from Mark A. 
Denner, D.O.  

Andre Brooks, M.D. reported in June 1998 that the veteran had 
a history of rheumatic fever in 1943 and current mitral and 
aortic insufficiency which could possibly be related to it.  

The veteran died in April 2003.  In December 2003, David R. 
Miller, D.O. stated that he had reviewed service medical 
records showing that the veteran had rheumatic fever.  The 
veteran had eventually succumbed to heart disease, and his 
death certificate showed cardiac arrest, congestive heart 
failure, cardiomyopathy, and coronary artery disease.  In Dr. 
Miller's opinion, it was at least as likely as not that the 
veteran's heart disease had an origin back to the rheumatic 
fever he suffered in service.  

In January 2004, Dr. Brooks stated that the veteran had a 
history of rheumatic fever in 1943, and mitral and aortic 
insufficiency which was most likely related to the rheumatic 
fever he contracted in 1943.  He stated that the veteran also 
had coronary artery disease resulting in bypass surgery, and 
that recent cardiac catheterization had revealed occluded 
coronary artery and diffuse disease of the circumflex, 
requiring coronary angioplasty with stenting.  

Some of the evidence of record indicates that the cause of 
the veteran's death was rooted in rheumatic fever which had 
its onset in service.  A VA medical opinion is necessary.  
Beforehand, however, the veteran's terminal hospital reports 
from the Oak Hill Hospital should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's 
terminal hospital records from the Oak 
Hill Hospital in Brooksville, Florida, 
from April 2003.

2.  Thereafter, obtain a VA medical 
opinion from a cardiologist.  Provide 
the cardiologist with the claims file.  
The cardiologist is to review the 
claims folder, including the service 
medical records, and all post-service 
records.  

The cardiologist must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
congestive heart failure, 
cardiomyopathy, and/or coronary artery 
disease had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the doctor should discuss 
significance, if any, of the notations 
of rheumatic fever during service.

The doctor should also express an 
opinion as to whether it is at least as 
likely as not that the veteran had 
rheumatic heart disease related to in-
service rheumatic fever, and if so, 
whether it caused or contributed 
substantially or materially to his 
death.  

The doctor must provide a comprehensive 
report including complete rationales 
for all conclusions reached.  

3.  Finally, readjudicate the appellant's 
claim.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

